          Case 6:16-cv-00173-RP Document 699 Filed 08/22/19 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

JANE DOE 1, et al,                                 §
                                                   §
       Plaintiffs,                                 §
                                                              Civil Action No. 6:16-CV-00173-RP
                                                   §
v.                                                 §
                                                                                Consolidated with
                                                   §
                                                                                  6:17-CV-228-RP
BAYLOR UNIVERSITY,                                 §
                                                                                  6:17-CV-236-RP
                                                   §
       Defendant.                                  §


      BAYLOR UNIVERSITY’S REPLY IN SUPPORT OF MOTION TO EXTEND
     DEADLINE TO PRODUCE DOCUMENTS TO THIRD-PARTY E-DISCOVERY
                               VENDOR


       Baylor University files this brief Reply in Support of its Motion to Extend Deadline to

Produce Documents to Third-Party E-Discovery Vendor (ECF 695) to correct several

misstatements in Plaintiffs’ Response.

       First, Baylor did not wait to hire a vendor to process this material until a week ago. The

vendor has been in place for some time. That is why the vast majority of the material was

transmitted by the Court-ordered deadline. Baylor’s motion for a two-day extension addresses only

some hard copy binders. See Dkt. 695, Exhibit A. Those binders were primarily attorney witness

preparation notebooks and attorney work files, which are work product because they represent the

mental impressions of the attorneys as to what, among the source documents, the attorneys believed

were most relevant or pertinent to their analysis. See id. The very inclusion of documents in the

binders reflects the attorneys’ thought process and is work product. The contents of those binders

had not been previously scanned; there was no need to do so since all of the contents of the binders

had been withheld as work product and were not going to be produced. Plaintiffs are incorrect to

equate a lack of electronic scanning with a lack of review.



BAYLOR’S REPLY IN SUPPORT OF MOTION TO EXTEND DEADLINE                                       PAGE 1
          Case 6:16-cv-00173-RP Document 699 Filed 08/22/19 Page 2 of 5



        Second, while the scanning process of the hard copy documents in retrospect should have

started sooner, the fact is that the vendor represented to Baylor that it would be done by the

deadline, and the scanning took longer than the vendor expected. As soon as Baylor confirmed it

was not able to completely comply with the deadline, Baylor began making efforts to confer with

Plaintiffs’ counsel about the issue but was unable to reach them.

        Third, Plaintiffs’ allegation that Baylor made no effort to confer is simply false. Baylor did

attempt to confer when the issue arose late that afternoon by sending an email (at 5:04 p.m.) and

then calling the office numbers for both of Plaintiffs’ lead counsel and the cell phone of the one

counsel for whom Baylor has a cell phone number. Baylor followed up with a phone call the

morning of August 21 as well. Plaintiffs’ counsel responded the next morning with a question about

the need for the extension, which Baylor’s counsel answered seven minutes later, at 10:24 a.m.

Instead of responding to Baylor’s request regarding the extension, Plaintiffs’ counsel sent an email

asking about a different issue, the secondary privilege review and logging related to other, unrelated

documents (the 30,000 documents that Baylor previously referenced at the hearing). While Baylor

did not respond to that email until later in the day, that was because the matter of the 30,000-

document deadline is a different and more complicated issue than a two-day extension. 1 Baylor

responded by pointing out that the two issues were unrelated, asked if Plaintiffs’ counsel would

agree to the two-day extension, and stated the 30,000 document issue would be addressed the next

day.   In response, Plaintiffs’ counsel sent a lengthy email, full of unfounded accusations and

misunderstandings, complaining about a concern of good faith review of privileged materials and

issues with delay. Baylor’s response to that last email is attached as Exhibit A.


1
 Any discussion of that deadline needed the involvement of all key counsel for Baylor, including the
undersigned, so that all counsel involved could be comfortable that compliance with the new
deadline would be possible. The undersigned was out of the office yesterday moving her youngest
son into college in north Texas, which accounted for the fact that Baylor did not respond to
Plaintiffs’ email about that issue until much later in the day.


BAYLOR’S REPLY IN SUPPORT OF MOTION TO EXTEND DEADLINE                                         PAGE 2
             Case 6:16-cv-00173-RP Document 699 Filed 08/22/19 Page 3 of 5



           Finally, Baylor did not attach the emails to the Advisory today—but contrary to the

insinuation in the Response, Plaintiffs’ counsel did not ask that it be attached. Instead, Plaintiffs’

counsel wrote, “If you believe the certificate of conference needs to show more detail, please attach

my email.” Baylor did not believe any more detail was necessary on the very discrete issue of a two-

day extension.

                                  CONCLUSION AND PRAYER

           For the reasons stated above, Baylor requests that this Court grant its Motion to Extend

Deadline to Produce Documents to Third-Party E-Discovery Vendor and order the relief requested

therein.

                                               Respectfully submitted,

                                               WEISBART SPRINGER HAYES LLP
                                               212 Lavaca Street, Suite 200
                                               Austin, Texas 78701
                                               512.652.5780
                                               512.682.2074 fax

                                               By:   /s/ Julie A. Springer
                                                     Julie A. Springer
                                                     State Bar No. 18966770
                                                     jspringer@wshllp.com
                                                     Sara E. Janes
                                                     State Bar No. 24056551
                                                     sjanes@wshllp.com
                                                     Geoffrey D. Weisbart
                                                     State Bar No. 21102645
                                                     gweisbart@wshllp.com




BAYLOR’S REPLY IN SUPPORT OF MOTION TO EXTEND DEADLINE                                         PAGE 3
         Case 6:16-cv-00173-RP Document 699 Filed 08/22/19 Page 4 of 5



                                          THOMPSON & HORTON LLP
                                          Lisa A. Brown
                                          Texas Bar No. 03151470
                                          Phoenix Tower, Suite 2000
                                          3200 Southwest Freeway
                                          Houston, Texas 77027-7554
                                          (713) 554-6741
                                          (713) 583-7934 fax
                                          lbrown@thompsonhorton.com

                                          Holly G. McIntush
                                          Texas Bar No. 24065721
                                          400 West 15th Street, Suite 1430
                                          Austin, Texas 78701
                                          (512) 615-2350
                                          (512) 682-8860 fax
                                          hmcintush@thompsonhorton.com

                                          COUNSEL FOR DEFENDANT
                                          BAYLOR UNIVERSITY




BAYLOR’S REPLY IN SUPPORT OF MOTION TO EXTEND DEADLINE                       PAGE 4
           Case 6:16-cv-00173-RP Document 699 Filed 08/22/19 Page 5 of 5



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing motion was served upon all

counsel of record on August 22, 2019, via the Court’s ECF/CMF electronic service system as

follows:

       Mr. Chad W. Dunn (Attorney in Charge)             Via ECF: chad@brazilanddunn.com
       BRAZIL & DUNN, L.L.P.
       3303 Northland Drive, Suite 205
       Austin, Texas 78731

       Mr. K. Scott Brazil                               Via ECF: scott@brazilanddunn.com
       BRAZIL & DUNN, L.L.P.
       13231 Champion Forest Drive, Suite 460
       Houston, Texas 77069

       Mr. Jim Dunnam                                 Via ECF: jimdunnam@dunnamlaw.com
       DUNNAM & DUNNAM, L.L.P.
       4125 West Waco Drive
       Waco, Texas 76710



                                            /s/ Julie A. Springer
                                            Julie A. Springer




BAYLOR’S REPLY IN SUPPORT OF MOTION TO EXTEND DEADLINE                                      PAGE 5
